DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Summary 
Preliminary amendment was filed on 01/13/2021. Claims 1, 2, 5, 14, 15,18, 19, 22, 24, 25, 28, 30, 35, 36, 49, 52 have been amended. Claims 3-4, 6-13, 16-17, 20-21, 23, 26-27, 32-34, 37-48, 50-51, 53-57 have been canceled. New claims 58-59 are added. Claims 1, 2, 5, 14, 15,18, 19, 22, 24, 25, 28, 30, 35, 36, 49, 52 and 58-89 are pending and considered. 
      Information disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
            Claim Objections
Claim  15 is objected to because of the following informalities:  IT CONTAIN A .  Appropriate correction is required.
 Trademarks or Trade Names in a Claim [R-11.2013] The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to... identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v). If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the... requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “derived” in claim 35 is a relative term which renders the claim indefinite. The term “derived” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend claim to overcome the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 14-15, 18, 19, 22, 24-25, 28, 31, 49, 52 and 58  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,951, 383B2 to Murphy et al.  as applied to claims 1, 2, 14-18-19, 22, 24-25, 28 ,31 and further in view of WO 03/076601A1 to Bertrand Pain et al. and US Patent No. 10,420,834 B2 to Kwong et al. for claim 31, 
The rejected claims are directed to a method of producing infectious paramyxovirus particles comprising the steps of a) transfecting an avian cell line with -a vector comprising a paramyxovirus nucleic acid sequence under T7 control a T7 RNA polymerase expression vector; and three further expression vectors comprising, respectively, paramyxovirus phosphoprotein (P), nucleoprotein (N) and polymerase (L) coding sequences; and b) culturing said transfected avian cell line under conditions favorable for virus propagation, wherein said avian cell line is a duck cell line, preferable AGE.CR cell line, a DuckCelt[[®]]-T17 cell line, [[or]] an EBx cell line, and an EB66 cell line, wherein the infectious paramyxovirus is a wild-type paramyxovirus, a chimeric paramyxovirus or a recombinant paramyxovirus, wherein the paramyxovirus nucleic acid sequence is modified to contain one or more restriction enzyme sites for insertion of a heterologous coding sequences  located between the paramyxovirus protein coding sequences, particularly between the NP and P coding sequences and/or the P and M coding sequences. wherein said paramyxovirus nucleic acid sequence contains coding sequences for one or more  hMPV and/or RSV antigens. 
Murphy et al disclose an invention that provides isolated nucleic acids encoding recombinant genomes or antigenomes of Human or avian Parainfluenza Viruses that are useful as vaccine for human and avian. The recombinant genomes or antigenomes can be incorporated into expression vectors for production of a recombinant paramyxovirus in vitro, wherein said method can use human and avian cell , the invention also provides recombinant Human Parainfluenza viruses having one or more mutations that attenuate replication of the virus in a host.
Murphy et al describe a method for production of infectious, recombinant parainfluenza virus PIV (rPIV) by intracellular co-expression of four plasmid-borne cDNAs. These cDNAs separately encode a complete HPIV3 genome and the HPIV3 nucleocapsid protein N, the phosphoprotein P, and the polymerase protein L. In particular, the antigenomic cDNAs of BPIV(184), pHPIV(215), pBPIV(215) and p3/7(131)2G were separately transfected into HEp-2 cells along with the three BPIV3 support plasmids pTM(N), pTM(P) and pTM(L), and the cells were simultaneously infected with recombinant MVA expressing the T7 RNA polymerase.
Murphy et al. also teach that such PIV can be made with some site-specific mutation in addition to single and multiple point mutations to make a chimeric PIV disclosed herein include deletions, insertions, substitutions or rearrangements of one or more gene(s) or genome segment(s). Particularly useful are deletions involving one or more gene(s) or genome segment(s), which deletions have been shown to yield additional desired phenotypic effects.
In addition, Murphy et al. also teach that at paragraph (40) the chimeric PIV of the invention may contain protective antigens from one, two, three, four or more different pathogens. For example, vaccine candidates are provided which contain protective antigens from one to four pathogens selected from HPIV3, HPIV1, HPIV2, and measles virus. To construct such multi-specific vaccine candiates, one or more supernumerary heterologous gene(s) or genome segment(s) can be added which may add a total length of supernumerary foreign sequence to the recombinant genome or antigenome of 30% to 50% or greater 
Further,  Murphy et al. teach that  at paragrpah132 that in some instances it may be desirable to combine the PIV vaccines of the invention with vaccines which induce protective responses to other agents, particularly other childhood viruses. For instance,  PIV can be employed as a vector for protective antigens of other pathogens, such as respiratory syncytial virus (RSV) or measles virus, by incorporating the sequences encoding those protective antigens into the PIV genome or antigenome which is used to produce infectious PIV, as described in between by inserting a measles virus HA inserted in the N/P or P/M junction (See paragraph 142). The foreign protein(s) suitable for such insertion(s) is M and/or F protein of human parainfluenza virus (hPIV) (paragraph 44) or  F, G, SH and M2 proteins of RSV (see paragraph 45). 
Still further, Murphy et al. also teach that such recombinant RNA virus rescue has been reported for infectious respiratory syncytial virus (RSV), rabies virus (RaV), simian virus 5 (SV5), rinderpest virus, Newcastle disease virus (NDV), vesicular stomatitis virus (VSV), measles virus (MeV), and Sendai virus (SeV) from cDNA-encoded antigenomic RNA in the presence of essential viral proteins. This indicates that other paramyxovirus, such as NDV can be generated with the same method disclosed by this method. 
However,  Murphy et al. do not teach using the particular avian cell line including the duck cell line or any or the cell line selected from the one cited in claim 15. 
Kwong et al. teach that F protein of the paramyxovirus with 100% identity.
Bertrand Pain et al. teach a method for making an avian cell line, including duck cell line, more preferable duck embryo stem cell line suitably used for propagating and producing recombinant RNA virus, which including paramyxovirus and the avian cell including the duck cell line or even more preferable duck embryo stem cell EBx (See claims 1-43). 
Therefore, it would have been obvious for any person ordinarily skilled in the art to be motivated by combining the teaches from both cited references to arrive the method cited in the rejected claims that directed to using a paramyxovirus as a recombinant expression vector to Carrie and expressing extra foreign pathogenic antigen such as the F and M antigenic protein from other human or avania paramyxovirus and use it for preparation and application as a vaccine absence any unexpected result. . 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,544,785 B2 to Pales et al.  and further in view of WO 03/076601A to Pain et al. 
Pales et al. teach the present invention relates methods of generating infectious negative-strand virus including Paramyxoviridae in host cells by an entirely vector-based system without the aid of a helper virus. For example, one of the methods comprises  transfecting Cos-1 cells, or 293T host cells or avian cells , such as MDCK grown on 35 mm dishes comprising  rVV T7 at a multiplicity of infection (moi) and plasmids expression vectors comprising sequence encoding the paramyxovirus viral NP, P and L proteins, wherein the paramyxovirus is NDV (See summary of invention). 
In addition, Pales et al. teaches that host cells which may be used to generate the negative-strand RNA viruses of the invention include primary cells, cultured or secondary cells, and transformed or immortalized cells, e.g., 293 cells, 293T cells, CHO cells, Vero cells, PK, MDBK, OMK and MDCK cells. However, Pales et al. do not teach using the avian cell. 
Bertrand Pain et al. teach a method for making an avian cell line, including duck cell line, more preferable duck embryo stem cell line suitably used for propagating and producing recombinant RNA virus, which including paramyxovirus and the avian cell including the duck cell line or even more preferable duck embryo stem cell EBx (See claims 1-43). 
Therefore, it would have been obvious for any person ordinarily skilled in the art to be motivated by combining the teaches from both cited references to arrive the method cited in the rejected claims that directed to using a paramyxovirus as a recombinant expression vector to Carrie and expressing extra foreign pathogenic antigen such as the F and M antigenic protein from other human or avania paramyxovirus and use it for preparation and application as a vaccine absence any unexpected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648